PER CURIAM:
During the month of June 1975 the claimant’s copier, installed in respondent’s office was used by the respondent’s employees, but the claimant did not invoice for these copies until August of 1975, after the close of fiscal 1974-75. At the hearing, a letter from the respondent was filed as an exhibit which admitted the validity of the claim in the amount of $70.23 and further set forth the fact that sufficient funds were on hand at the close of the fiscal year from which the bill could have been paid.
In consideration of the foregoing, the Court awards the sum of $70.23 to the claimant.
Award of $70.23.